Opinion issued August 13, 2008
 











In The
Court of Appeals
For The
First District of Texas



NO. 01-08-00554-CV



IN RE DAPHNE SCARBROUGH, Relator



Original Proceeding On Petition For Writ Of Mandamus



MEMORANDUM OPINION  (1)

By petition for writ of mandamus, relator, Daphne Scarbrough, seeks vacation
of the trial court's June 20, 2008 order denying her motion to abate.  In the
alternative, she seeks mandamus relief for a declaration of standing.  
We deny the petition for writ of mandamus.
 

Per Curiam

Panel consists of Justices Nuchia, Alcala, and Hanks.    
1. The underlying case is Daphne Scarbrough v. The Metropolitan Transit Authority of Harris
County, Cause No. 2007-31651, in the 215th Judicial District Court of Harris County, Texas,
the Hon. Levi Benton, presiding.